HOFFMAN, Presiding Judge,
concurring.
In concur in result and wish to point out that if it was error not to admonish the jury regarding the limited purpose for which the prior inconsistent statement was admitted. Such error was corrected by Final Instruction No. 7 which reads:
“There has been evidence introduced that the defendant, Terry Purcell, may have made prior statements which were inconsistent or contradictory to his sworn testimony in court. The defendant’s prior statements were ruled as inadmissible as evidence against the defendant. The Court has ruled that said statements may be used to show that the defendant, Terry Purcell, may have made a prior inconsistent statement so that the jury may weigh the defendant’s credibility and the prior statements are not to be considered as evidence of the defendant’s guilt.”